The opinion of the Court was delivered by
Tilghman C. J.
Negro Tom, being a slave resident in the state of New Jersey, was purchased by Isaac Law, of Lancaster county in Pennsylvania, and manumitted at the age of 12 years, in consideration of which the said Tom bound himself to the said Isaac Law, with the approbation of two justices of the peace óf New Jersey, (having no parents living there,) as an apprentice to learn the occupation of an husbandman, and to serve the said Isaac Law, or his assigns, either in Pennsylvania or any other state, until the 4th February, 1821, at which time the said Tom will be of the age of 28 years. Such an indenture, between freemen, could hardly be supported, because it would not be for the benefit of the infant; but it is very much for the benefit of an infant slave, who receives from his master, *221the most valuable of all considerations, freedom, and therefore ought to be supported. Accordingly we find, that in our act for the gradual abolition of slavery, sections 12 and. 13, such contracts are expressly recognised. Covenants of personal servitude or apprenticeship between negroes or mulattoes under the age of 31, and their masters, are permitted, provided, that the servitude shall not continue longer than the age of 28 years. The same act authorises servitude till the age of 28, in the case of children of slaves who received, freedom by virtue of that act. But it was found, that this temporary servitude was sometimes productive of great oppression ; the servants being removed from the state of Pennsylvania to other states, where the laws did not afford them equal protection. In order to prevent this mischief, it was enacted, by the act of 29th March, 1788, sect. 3, that no negfp or mulatto servant for a term of years, shall be removed out of the state with the design, that the place of abode or residence of such servant shall thereby be altered, without his consent, if of full age, testified upon a private examination before two justices of the peace of the city or county in which he shall reside, or if under full age, without his consent testified as aforesaid, and also the consent of his parents, if he have any, testified in manner aforesaid, of which the said justices, or one of them, shall make a record, &c.
The meaning of this act is too clearly expressed, to admit of a doubt. It extends to all negro or mulatto servants for years, whether bound within the state or without. Whoever brings a servant of that kind within this state, for the purpose of permanent residence, is bound by the law, and any covenant in the indenture, contrary to the law, must be considered .as void. Now it appears, by the confession of Isaac Law, that Tom is imprisoned by his order, and that he intends to continue the imprisonment until Tom shall consent to go with him to the state of Nexu Jersey, to which he is about to remove for the purpose of residing there. To carry the negro there, against his consent, is directly contrary to law, and to imprison him for the purpose of compelling his assent, is equally unlawful. I am, therefore, of opinion, that Tom should be discharged from prison, and delivered to his master, who must take care to make no attempt to carry him out of the state, against his consent.
Prisoner discharged,